DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Terminal Disclaimer	3
III. Double Patenting	3
A. Claims 16-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-18, respectively, of prior U.S. Patent No. US 10,930,603.	4
IV. Allowable Subject Matter	4
V. Response to Arguments	4
Conclusion	5


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Terminal Disclaimer
The terminal disclaimer filed on 10/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,930,603 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

III. Double Patenting
This rejection is repeated from the previous Office action.
Statutory: A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


A. Claims 16-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-18, respectively, of prior U.S. Patent No. US 10,930,603. 
This is a statutory double patenting rejection.  Instant claims 16-20 are verbatim duplicates of issued claims 14-18 of the ‘603 patent with the exception that instant claim 17 uses the terms “a first conductive via structure” and “the first conductive via structure”, while corresponding claim 15 of the ‘603 patent uses the terms “a second conductive via structure” and “the second conductive via structure”, which is a distinction without a difference, in the context of the respective claims of each of the Instant Application and the ‘603 patent. 

IV. Allowable Subject Matter
Claims 1-15 are allowed.
Applicant’s amendment to claim 1 to incorporate the allowable features of claim 2 makes claim 1 and its dependent claims 2-9 allowable.  (See Non-Final Rejection at pp. 15-16.)
Applicant’s filing of the terminal disclaimer (supra) overcomes the double patenting rejection of claims 10-13 and 15.

V. Response to Arguments
Applicant’s arguments filed 10/10/2022 have been considered but they are not fully persuasive.
Applicant’s amendments to claims 1, 11, and 14 render the rejections under 35 USC 112(b) moot, which are accordingly withdrawn.
Applicant asserts that the terminal disclaimer overcomes all of the double patenting rejections (Remarks: p. 9).  While Applicant’s filing of the terminal disclaimer (supra) overcomes the double patenting rejection of claims 10-13 and 15, as plainly stated in the previous Office action and repeated above, “The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.”  As such, claims 16-20 stand rejected.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814